Order filed March 19, 2013




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00906-CV
                                  ____________

                        RONALD DUNCAN, Appellant

                                        V.

          MEMORIAL HERMAN HOSPITAL SYSTEM, Appellee


                  On Appeal from County Court at Law No. 5
                          Montgomery County, Texas
                    Trial Court Cause No. 12-05-05767-CV

                                    ORDER

      Appellant's brief was originally due October 29, 2012. Two motions for
extension of time have been granted. Appellant has filed a third motion, requesting
an open extension. The motion is DENIED.

      Unless appellant submits his brief to the clerk of this court on or before
April 18, 2013, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).
PER CURIAM